UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-1915



CONRAD N. FREUND,

                                               Plaintiff - Appellee,

          versus


KENNETH MITAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-98-107-7)


Submitted:   November 20, 2000             Decided:   January 5, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel C. Summerlin, WOODS, ROGERS & HAZELGROVE, P.L.C., Roanoke,
Virginia, for Appellant.    Michaux Raine, III, RAINE & PERDUE,
P.L.C., Rocky Mount, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
Local Rule 36(c).
PER CURIAM:

      Kenneth Mitan appeals the district court’s order denying his

motion to dismiss for lack of jurisdiction and entering a civil

judgment against him for $147,056.67.         On appeal, Mitan only al-

leges that the district court erred in finding that it had personal

jurisdiction over him; he raises no issues related to the amount or

propriety of the judgment itself.        We have reviewed the record and

the   district   court’s   opinion   and   find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court.

Freund v. Mitan, No. CA-98-107-7 (W.D. Va. June 7, 1999) (denying

motion to dismiss for reasons as stated from the bench).            We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                AFFIRMED




                                     2